DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to RCE received August 17, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 15, 18, 25-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., U.S. Patent Application Publication No. 2005/0209762 (referred to hereafter as Lu) in view of Hummel et al., U.S. Patent Application Publication No. 2016/0068144 (referred to hereafter as Hummel), further in view of Shimada et al., U.S. Patent Application Publication No. 2011/0031804 (referred to hereafter as Shimada).
As to claims 15 and 26, Lu teaches an electric system of a vehicle and a vehicle, which includes an electronically controlled brake system EBS, comprising: 
a steering angle sensor unit to measure a steering angle of a steering wheel (see para. 47 and 50); 
at least one control module (see para. 69 and 71, device 84); 
at least one first inertia sensor (see para. 71); and 
an electronic braking system central control unit (EBS ECU) of the electronically controlled brake system (EBS) (see para. 74); 
wherein the at least one control module is external to the steering angle sensor unit, wherein the at least one control module is external to the electronic braking system central control unit (EBS ECU), and wherein at least one of the at least one control module has mounted in it, within it or on it one of the at least one first inertia sensor (see para. 74, 80, 69 and 71 and fig. 4);
wherein the electric system provides sensor information to provide dynamic control for an automated driving situation (see fig. 3, para. 47-50, 112 and 119, sensor information is collected to provide automatic modify suspension, apply brakes, apply brake steer, and/or apply differential torque).
Lu does not explicitly teach the at least one control module includes an electronic air processing unit coupled to a foot brake module, wherein the electronic air processing unit is coupled to service brake pressure control modules, each of which is coupled to the foot brake module, and wherein the service brake pressure control modules are coupled electrically or electronically with the EBS ECU. However, Hummel teaches an electronic air processing unit coupled to a foot brake module, wherein the electronic air processing unit is coupled to service brake pressure control modules, each of which is coupled to the foot brake module, and wherein the service brake pressure control modules are coupled electrically or electronically with the EBS ECU (see para. 37 and 39-41). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application install an electronic air processing unit coupled to a foot brake module, wherein the electronic air processing unit is coupled to service brake pressure control modules, each of which is coupled to the foot brake module, and wherein the service brake pressure control modules are coupled electrically or electronically with the EBS ECU in Lu as taught by Hummel. Motivation to do so comes from the teachings of Hummel that doing so would provide more stability to the vehicle during braking especially when connected to a trailer.
Lu in view of Hummel do not teach:
inertia information with respect to a center of gravity of the vehicle is used by the EBS ECU to improve a functionality of EBS including dynamic stability control of the vehicle.
However, Shimada teaches a system and method comprising inertia information with respect to a center of gravity of the vehicle is used by the EBS ECU to improve a functionality of EBS including dynamic stability control of the vehicle (see para. 91-92, 95 and 110).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application use inertia information in Lu as taught by Shimada. Motivation to do so comes from the teachings of Shimada that doing so would provide more stability to the vehicle while braking.
As to claim 18, Lu in view of Hummel, further in view of Shimada teach the electric system of claim 15. Lu teaches a first inertia sensor is mounted in, within or on a service brake pressure control module (see para. 69, 71 and 74). Lu does not explicitly teach service brake pressure control module which controls the service brake pressure for at least one pneumatic service brake actuator within a control loop.
	However, Hummel further teaches service brake pressure control module which controls the service brake pressure for at least one pneumatic service brake actuator within a control loop (see para. 37 and 39-41). 
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application configure the service brake pressure control module to control the service brake pressure for at least one pneumatic service brake actuator as taught by Hummel. Motivation to do so comes from the teachings of Hummel that doing so would provide more stability to the vehicle during braking especially when connected to a trailer.
	As to claim 25, Lu in view of Hummel, further in view of Shimada teach the electric system of claim 15. Lu further teaches at least one of the at least one first inertia sensor and the second inertia sensor include a rotational sensor with any axis and/or a translational sensor or a linear sensor with any axis (see para. 69 and 71).
As to claim 27, Lu in view of Hummel, further in view of Shimada teach the vehicle of claim 26. Lu further teaches the vehicle includes a tractor vehicle adapted for towing a trailer (see para. 56-57 and 65-66).
	As to claims 29 and 31, Lu in view of Hummel, further in view of Shimada teach the vehicle and system of claims 26 and 15. Lu further teaches a steering gear module is connected electronically with the EBS ECU, so that information provided by the first inertia sensor within the steering gear module, which provides inertia information with respect to a chassis of the vehicle, is used by the EBS ECU to improve functionality of the EBS (see para. 69-71 and 58-59, the steering actuator/module is electronically connected to the electronic brake system with a controller 26 and safety device 84, wherein steering actuator 88, brake system 90, engine intervention 92, suspension control 94, and anti-roll bar system 96 may be part of one of the dynamic control systems 102-108).
As to claims 30 and 32, Lu in view of Hummel, further in view of Shimada teach the vehicle and system of claims 29 and 31. Lu further teaches the inertia sensor unit is read in by the EBS ECU for stability control functions (see para. 69, 71 and 74).
3.	Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Hummel, further in view of Shimada in view of Griesser et al., U.S. Patent Application Publication No. 2018/0251112 (referred to hereafter as Griesser).
	As to claim 28, Lu in view of Hummel, further in view of Shimada teach the vehicle of claim 27, wherein, a foot brake module, a trailer control module, a steering gear module, the steering angle sensor unit and the electronic braking system central control unit EBS ECU are mounted on the tractor vehicle (see para. 61, 70, ,77, 58 and 84). Lu does not explicitly teach an electronic air processing unit, a parking brake valve, a parking brake module and/or parking brake relay valve, a service brake pressure control module. However, Gressier teaches an electronic air processing unit, a parking brake valve, a parking brake module and/or parking brake relay valve, a service brake pressure control module. It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install an electronic air processing unit, a parking brake valve, a parking brake module and/or parking brake relay valve, a service brake pressure control module in Lu as taught by Gressier. Motivation to do so comes from the teachings of Gressier that doing so would provide an additional safety brakes in the event of brake problems with the vehicle towing the trailer.
4.	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663